COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


INTERNATIONAL PAPER COMPANY
                                                                  MEMORANDUM OPINION*
v.     Record No. 1233-05-1                                            PER CURIAM
                                                                    SEPTEMBER 13, 2005
KEITH A. TERRY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Jennifer Tatum Atkinson; Clarke, Dolph,
                 Rapaport, Hardy & Hull, P.L.C., on brief), for appellant.

                 (Matthew H. Kraft; Rutter Mills, L.L.P., on brief), for appellee.


       International Paper Company appeals a decision of the Workers’ Compensation

Commission that finds the Company failed to prove Keith A. Terry was fully able to perform the

duties of his pre-injury work after June 11, 2003. We have reviewed the record and the

commission’s opinion, and we hold that the appeal lacks merit. Accordingly, we affirm the

commission’s decision for the reasons stated by the commission in its final opinion. See Terry v.

International Paper Co., VWC File No. 204-52-51 (April 29, 2005). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.